Citation Nr: 0806303	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-00 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for 
dermatophytosis, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for a left 
varicocele.

3.  Entitlement to service connection for a right varicocele.

4.  Entitlement to service connection for prostate cancer, 
claimed as due to exposure to herbicides.

5.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to exposure to herbicides.

6.  Entitlement to service connection for lung cancer, 
claimed as due to exposure to herbicides.

7.  Entitlement to service connection for upper respiratory 
infection.

8.  Entitlement to service connection for urinary tract 
infection. 

9.  Entitlement to service connection post traumatic stress 
disorder (PTSD).

10.  Entitlement to service connection loss of teeth.

11.  Entitlement to service connection for the common cold.

12.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for presbyopia and myopia.

13.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to March 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a series of rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  

In a November 1995 rating decision, the RO denied an 
evaluation in excess of 10 percent for the veteran's service-
connected dermatophytosis, and determined that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for hearing loss.  In a 
January 1996 rating decision, the RO also denied entitlement 
to service connection for a right varicocele.

The veteran subsequently expressed disagreement as to the 
RO's denials, and, in October 1996, the RO issued a Statement 
of the Case (SOC).  The veteran then perfected his appeals by 
submitting a timely VA Form 9, Appeal to Board of Veterans' 
Appeals, in November 1996.  The RO later readjudicated these 
claims in a Supplemental Statement of the Case (SSOC) in 
April 1997.

In a June 2000 rating decision, the RO also denied claims of 
entitlement to service connection for prostate cancer, 
peripheral neuropathy, lung cancer, upper respiratory 
infection, urinary tract infection, PTSD, loss of teeth, and 
the common cold.  The RO further determined that new and 
material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection 
for presbyopia and myopia.

The veteran submitted a Notice of Disagreement as to these 
issues in February 2001, and, in September 2003, the RO 
issued an SOC.  In October 2003, the veteran perfected his 
appeal by submitting a VA Form 9, and, in March 2004, the RO 
readjudicated these claims in an SSOC.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the VA Form 9 that was received in October 2003, the 
veteran requested a hearing before a member of the Board at 
the U.S. Embassy Office Building in Manila, which is where 
personal hearings in the Philippines are conducted.  

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2006).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge.  The 
RO should notify the veteran of the date, 
time and place of the hearing.  After the 
hearing is conducted, or in the event the 
veteran withdraws his hearing request or 
fails to report for the hearing, the 
claims file should be returned to the 
Board for appellate review

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



